BENCH, Associate Presiding Judge
(dissenting):
¶ 12 I dissent. I believe that, at the time he took Defendant’s identification, Deputy Spotten had reasonable suspicion to detain Defendant to investigate his possible involvement with a reported cry for help.
¶ 13 In the middle of the night, at about 3:00 a.m., the Salt Lake County Sheriffs Office received a report that a woman was screaming and crying out for help in an area just east of the Bridgeside Landing Apartments. Deputy Spotten and his partner were dispatched to the location and arrived within five minutes. To reach the location of the reported disturbance, Deputy Spotten turned onto a dead-end road that ran behind the apartments. At the end of the road was a six-foot fence, with a locked gate that led to a bike path.
¶ 14 When Deputy Spotten turned onto the road, he saw Defendant walking toward the locked gate, carrying two “over-the-shoulder”
bags. Defendant was the only person the officers saw in the vicinity. The officers pulled up next to Defendant and exited their patrol car. Deputy Spotten told Defendant they had received a report that someone in the area had been screaming for help and asked Defendant if he had heard anything. Defendant replied that he had not. Deputy Spotten then asked Defendant where he was going. Defendant told the officers that he was walking home, but the route he was traveling was blocked off and the address he gave was nearly twenty blocks away.
¶ 15 Deputy Spotten asked Defendant for his name and some identification so he could run some “checks” on him. Deputy Spotten retained the identification and radioed dispatch, requesting a criminal history and warrants check. Less than five minutes later, dispatch notified Deputy Spotten of a warrant for Defendant’s arrest. Deputy Spotten arrested Defendant on the warrant and, incident to that arrest, searched Defendant’s person and the two bags he was carrying. Deputy Spotten found methamphetamine in the pocket of Defendant’s jacket and crushed marijuana in one of the bags.
¶ 16 Under the totality of the circumstances, the objective facts known to Deputy Spotten at the time of the detention reasonably suggested “that criminal activity may be afoot.” Terry v. Ohio, 392 U.S. 1, 30, 88 S.Ct. 1868, 1884, 20 L.Ed.2d 889 (1968). “Although each of the series of acts was ‘perhaps innocent in itself,’ ... taken together, they ‘warranted further investigation.’ ” United States v. Arvizu, 534 U.S. 266, 274, 122 S.Ct. 744, 751, 151 L.Ed.2d 740 (2002) (citation omitted).
*244¶ 17 According the trial court the proper “measure of discretion” to apply the law to the facts, see State v. Pena, 869 P.2d 932, 939 (Utah 1994), I would affirm the order denying Defendant’s motion to suppress.